Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1-20 are objected to because of an informality.  Claim 1 introduces a rotor hub in the preamble and then reintroduces both the rotor and hub.  Examiner suggests amending the preamble to merely recite a hub and then amend the claim body to recite ‘a rotor comprising the hub.’  The remaining claims are objected to based on dependence.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-6, 13, & 18-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2-3, 6, 13, & 18-20 all contain limitations reciting that certain steps preferably occur.  For example, claim 2 recites preferably 120 degrees [of rotation].  This language makes it unclear if the 120 degrees is a required value or a mere optional suggestion.  The other claims 
Claim 2 also recites the second stage.  There is no antecedent basis for this term, as claim 1 refers to a second step.  The word stage is being treated as a typo of step.
Claim 5 repeatedly recites an upwind position.  This is improper antecedent basis as the term was introduced in parent claim 4.  All uses in claim 5 should be to ‘the upwind position.’  

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 13-15, & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0147308 to Wobben.
Claim 1 recites a blade assembly method on a rotor hub of a wind turbine.  Wobben relates to a method for attaching turbine blades to the hub of a wind turbine.  See Wobben [0002].  Figure 13 of Wobben shows the wind turbine has the tower, nacelle, rotor, hub, and three blades recited in the claim.  Figure 7 of Wobben teaches a installing a first blade (21) in a substantially horizontal position at attachment point (17) as recited in the first step.  See Wobben [0041]-[0043].  Wobben then teaches rotating the rotor to lower the blade (21) from the 9 o’clock position to the 7 o’clock position, which anticipates the second step.  See Wobben [0044] and Figs. 7-8.  This rotation in figures 7-8 is seen as counterclockwise from the viewpoint of the reader of the page, which will be the frame of reference used for simplicity (it is clockwise from the viewpoint of one facing the wind turbine in its front, relevant to several dependent claims).  This results in attachment point (18) being in the 3 o’clock position on the page.  The hub is then yawed 180 degrees causing the attachment point (18) to become the 9 o’clock position, near the existing crane.  See Wobbens [0046] & Fig. 9.  A second blade is then installed third step.  See Wobbens [0046].  The rotor then rotates a third time to present the third attachment position (16) to the 3 o’clock position.  This rotation shown in figure 10-11 appears as clockwise from the orientation of the printed page because the hub remains yawed 180 degrees opposite.  As a result, this second rotation occurs in the opposite direction as the original rotation, meeting the limitation of the fourth step that the rotation be in a second direction.  The hub is then yawed back to the original position and the third blade (23) is attached in the horizontal.  Claim 1 also recites the presence of both first and second azimuthal positions, specifically reciting that the first two blades are attached in a first azimuthal position, but the third blade in the second.  Yet unlike the direction of rotation, claim 1 does not recite or require the two azimuthal positions be distinct.  A single azimuthal position may be deemed to be both.2
Claim 2 recites that the rotation is the second step is preferably 120 degrees.  As noted in the indefiniteness rejection, this is being treated as optional language.  Thus, claim 2 may be interpreted as not further limiting claim 1.  Claim 3 likewise recites that the fourth step…preferably [rotates] 60 degrees.
Claim 4 recites that the first direction is a clockwise direction looking at the wind turbine from an upwind position.  The broadest reasonable interpretation of upwind position is being construed to encompass several distinct (and mutually incompatible) interpretations.  For one, the term upwind may be interpreted as referring to the direction actual wind is blowing from.  But the term may also be interpreted as referring to the direction the hub is facing, as if wind would be expected to drive the turbine.  Furthermore, when using this second interpretation, upwind may either be defined as a fixed direction or dynamic.  When fixed, the frame of reference is defined by the direction the hub is pointed at the beginning of the process.  This direction does not change during the process, even if the hub yaws to a different direction (as the prior art does).  Or the term upwind may rotate with the hub and change mid-process.  All of these interpretations are deemed within the scope of the claim.  For purposes of examination, the term upwind is defined as being a fixed direction based on the hub direction at the beginning of the process, that does not change with hub yaw.  In figures 7-8 of Wobben, the hub is facing into the page, angled left.  Thus, the clockwise as recited in claim 4.
Regarding claim 6, Wobbens teaches the optional feature of hoisting the blades to the hub via a crane.  See Wobbens [0039].  Claim 13 recites that the rotation in the fourth step is preferably 60 degrees in the second direction.  The preferable language may be ignored.  Yet in this case, figures 10-11 show the rotation is 60 degrees in the opposite direction.  Claims 14-15 recite the same feature as claim 4 and are rejected for the same reasons.  Claims 18-19 recite the same feature as claim 6 and are rejected for the same reasons.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0147308 to Wobben in view of U.S. 2019/0085818 to Neumann and U.S. 2017/0233228 to Coners.
Claim 7 recites measuring or estimating a wind speed value and establishing at least two different wind speed limits that are applicable to different steps and only carrying out each step when the wind speed value is below…its respective limit.  Wobben does not teach measuring Claim 8 recites measuring or estimating the wind speed value at each stage.  Again, this would be obvious as a matter of common sense given the different allowable wind speeds for different steps.  Claim 9 recites obtaining a ten-minute average wind speed.  Neumann teaches that specific steps take significant amounts of time.  Thus, one of ordinary skill would want, as a matter of common sense, an averaged long duration wind speed test.  The specific value of ten minutes is obvious as a mere design choice.  Applicant provides no evidence of criticality of ten minutes as compared to 9, 11, or 15 minutes (among other values).
Claim 12 recites a step of calculating a [maximum allowable] torque value [for] the rotor.  Wobben does not discuss such a step.  But Neumann teaches that during installation the imbalanced caused by having one or two blades attached may exceed the torque the gearbox can sustain.  See Neumann [0007]-[0008].  Thus, as a matter of safety it would have been obvious to calculate the maximum torque the gearbox could handle before installing the blades to prevent failure.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0147308 to Wobben in view of U.S. 2019/0085818 to Neumann and U.S. 2017/0233228 to Coners, and further in view of U.S. 2021/0231101 to Messing.
Claim 10 recites recalculating…the wind speed as a function of the air density in order to calculate an effective wind speed.  As noted, Neumann and Coners both teach that wind speed must be measured and accounted for during installation.  Neither explicitly discusses compensating for air density when doing so.  Yet it would have been obvious to do so in view of Messing.  Messing relates to methods of operating a wind turbine.  See Messing [0001].  Messing specifically teaches that the local air density must be accounted for when calculating the amount of power wind speed is imparting on a turbine blade.  See Messing [0001] and [0008]-[0012].  Failure to do so results in the amount of force being imparted by the wind being Claim 11 recites a formula for this recalculation.  Messing does not explicitly teach this formula, as it is more concerned with force, rather than the underlying wind speed.  Yet the formula shown in paragraph [0011] of Messing shows that velocity and density vary as a third root, just as in the recited formula. Thus, Messing provides sufficient information to have allowed one of ordinary skill to derive the recited formula.

Allowable Subject Matter
Claims 5, 16-17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 recites defines a frame of reference than no longer allow the yaw rotation of Wobben to meet the claim limitations.  No other references in the prior art teach blade installation in which the direction of rotation of the hub reverses from the second blade to the third blade, to compensate for torque on the gearbox.  As such, claim 5 is allowable over the prior art.  Claims 16-17 recite the same features and claim 20 is dependent from claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 See claims 1 and 5 of U.S. 2019/0153878 for an example of a claim reciting first and second adhesive materials that may be the same material.  This does not constitute a citation, merely helpful illustration of similar situations.
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”